Citation Nr: 1827073	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-40 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Eligibility for nonservice-connected death pension benefits.   

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran served on active duty from February 1957 to January 1961.  He died in September 2012.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

The RO has recognized the claim for service connection for the cause of the Veteran's death as being on appeal.  The issue was noted in the October 2015 VA Form 8 Certification of Appeal, in an October 2015 appeal checklist, and in the October 2015 Supplemental Statement of the Case (SSOC).  Further, in her March 2014 notice of disagreement (NOD), the appellant clearly communicated that her claim for benefits is based on her belief that the Veteran's exposure to asbestos during service led to his death.  Importantly, the NOD was filed in response to the February 2014 denial of death pension benefits and Dependency and Indemnity Compensation.  It is not clear in the record, however, whether the appellant appealed the cause of death issue.  She filed a November 2014 substantive appeal in response to an October 2014 SOC that addressed death pension benefits.  But the SOC omitted the claim for service connection for cause of the Veteran's death.  Nevertheless, the Board will take jurisdiction of the issue inasmuch as the RO has considered the issue appealed, the appellant has been led to believe the issue is on appeal, and the appellant clearly asserted this issue in her NOD.  See Percy v. Shinseki, 23 Vet. App 37 (2009)

The issue regarding service connection for cause of Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not serve during a period of war.  


CONCLUSION OF LAW

The criteria for non-service connected death pension benefits have not been met.  
38 U.S.C. §§ 101(3), 1521, 1541, (2012); 38 C.F.R. §§ 3.2, 3.3, 3.50 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts entitlement to VA death pension benefits. 

For a surviving spouse to be entitled to death pension, the Veteran must have served on active duty for 90 days or more during a period of war, or commencing or ending during a period of war.  38 U.S.C. §§ 1521 (j), 1541 (2012); 38 C.F.R. §§ 3.3(a)(3), 3.50 (2017).  The specific dates encompassing the "periods of war" are defined by statute.  38 U.S.C. § 101 (11).  The Veteran's period of active duty between February 1957 and January 27, 1961 was peacetime service, or service outside a "period of war," as defined by statute (the "Vietnam Era" period of war began February 28, 1961).  38 C.F.R. § 3.2 (2017).  Accordingly, as the Veteran did not have any wartime service, basic eligibility for death pension benefits has not been established for his surviving spouse.  Since the appellant's claim lacks legal merit and entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 




ORDER

Basic eligibility for non-service connected pension benefits is denied.


REMAND

The Veteran's death certificate indicates that his September 2012 death was caused by renal failure due to diabetes mellitus, type II.  

The Veteran did not file a claim for service connection during his lifetime.  Further, the record indicates that he did not serve in Southeast Asia during active duty.  
See 38 C.F.R. §§ 3.307, 3.309 (2017).  

The appellant asserts that the Veteran's death related to environmental hazards he was exposed to on active duty.  The RO has recognized that the Veteran was likely exposed to asbestos during active duty, during which the Veteran served aboard a naval vessel for over three years.  The evidence demonstrates, moreover, that the Veteran was diagnosed with chronic respiratory disability (chronic obstructive pulmonary disorder) prior to his death.  Based on the foregoing, the appellant should be provided a VA compensation examination and opinion into her claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the appellant's claim.  In particular, provide the appellant an additional opportunity to authorize VA to obtain any private medical evidence that may pertain to her claim.  Further, include in the record any outstanding VA treatment records.  All records/responses received must be detailed and associated with the claims file.  

2.  Schedule a VA examination of the claims file to determine the cause of the Veteran's death.  The examiner should review the claims file, and then answer the following question. 
 
Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service, in particular his exposure to asbestos during service, caused or contributed substantially or materially to his September 2012 death?  

All opinions must be fully explained and supported by a rationale.    

3.  After the completion of any action deemed appropriate in addition to that requested above, the claim of service connection for the cause of the Veteran's death should be readjudicated.  All evidence received since the October 2015 SSOC should be considered.  If any benefit sought remains denied, the appellant and her representative should be provided another SSOC.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 




______________________________________________
B. CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


